DETAILED ACTION
Applicant’s arguments filed 12/02/2021 have been fully considered.
The proposed amendment requires further search and consideration and will not be entered.

An updated search shows Plotkin (US20160314028A1) seems to disclose “detecting, by the activity automation system, a deviation from the context associated with the predefined first activity to a context associated with a second activity, based on the user input provided by the one or more users in a conversation occurring during performance of the predefined first activity” by showing in para [0040] an activity management module determines that a particular one or
more users U are engaged in a particular activity; para [0020] that sensor 106 e is a message sensor, which receives message input 114 e and, based on input 114 e, generates output 108 e representing information relating to one or more messages; para [0051] that user U's current activity may be activity A, and the interruption input 210 may represent an opportunity for user U to engage in interrupting activity B (i.e., to change user U's current activity to activity B).
/TAN DOAN/             Primary Examiner, Art Unit 2442